UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (90.2%) (a) Shares Value Aerospace and defense (1.3%) Engility Holdings, Inc. 28,300 $850,132 Huntington Ingalls Industries, Inc. 5,432 761,295 Vectrus, Inc. (NON) 23,400 596,466 Air freight and logistics (0.5%) Park-Ohio Holdings Corp. 16,978 894,231 Auto components (1.9%) Goodyear Tire & Rubber Co. (The) 33,900 918,012 Modine Manufacturing Co. (NON) 62,400 840,528 Remy International, Inc. 44,400 986,124 Stoneridge, Inc. (NON) 61,854 698,332 Banks (14.9%) Ameris Bancorp (S) 46,091 1,216,341 Banc of California, Inc. (S) 58,006 714,054 BNC Bancorp 51,900 939,390 Chemical Financial Corp. 44,693 1,401,572 Eagle Bancorp, Inc. (NON) 21,740 834,816 First Connecticut Bancorp, Inc. 28,100 431,897 First Merchants Corp. 56,600 1,332,364 First NBC Bank Holding Co. (NON) 23,096 761,706 Franklin Financial Network, Inc. (NON) 41,721 876,141 Fulton Financial Corp. 104,700 1,291,998 German American Bancorp, Inc. 19,500 573,885 Hanmi Financial Corp. 48,200 1,019,430 Investors Bancorp, Inc. 68,685 804,988 Lakeland Financial Corp. 22,900 929,282 National Bank Holdings Corp. Class A 21,160 398,020 Old National Bancorp 89,100 1,264,329 Pacific Premier Bancorp, Inc. (NON) 63,700 1,031,303 Popular, Inc. (Puerto Rico) (NON) 28,420 977,364 ServisFirst Bancshares, Inc. (S) 38,496 1,269,983 Simmons First National Corp. Class A 21,840 993,065 Southside Bancshares, Inc. 28,000 803,320 State Bank Financial Corp. 21,110 443,310 Sterling Bancorp 72,500 972,225 Talmer Bancorp, Inc. Class A 48,632 744,799 Tristate Capital Holdings, Inc. (NON) 79,300 830,271 WesBanco, Inc. 25,700 837,306 Western Alliance Bancorp (NON) 24,400 723,216 Wintrust Financial Corp. 24,200 1,153,856 Yadkin Financial Corp. (NON) 39,755 807,027 Biotechnology (1.1%) Emergent BioSolutions, Inc. (NON) 41,503 1,193,626 PDL BioPharma, Inc. 100,500 707,018 Building products (2.1%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 12,555 762,214 Continental Building Products, Inc. (NON) 42,442 958,765 NCI Building Systems, Inc. (NON) 53,572 925,724 PGT, Inc. (NON) 98,181 1,097,173 Capital markets (0.7%) Cowen Group, Inc. Class A (NON) 205,015 1,066,078 Silvercrest Asset Management Group, Inc. Class A (S) 13,187 187,915 Chemicals (3.1%) Cabot Corp. 17,900 805,500 Minerals Technologies, Inc. 15,095 1,103,445 Olin Corp. 25,900 829,836 OM Group, Inc. 37,198 1,117,056 Orion Engineered Carbons SA (Luxembourg) 47,800 860,400 RPM International, Inc. 15,839 760,114 Commercial services and supplies (2.8%) ARC Document Solutions, Inc. (NON) 98,700 911,001 Deluxe Corp. 18,000 1,247,040 Ennis, Inc. 37,306 526,761 Knoll, Inc. 56,000 1,312,080 Performant Financial Corp. (NON) 32,677 111,102 Pitney Bowes, Inc. 34,700 809,204 Communications equipment (0.9%) Alliance Fiber Optic Products, Inc. (S) 31,900 555,698 Polycom, Inc. (NON) 70,300 942,020 Construction and engineering (1.4%) Comfort Systems USA, Inc. 51,200 1,077,248 EMCOR Group, Inc. 16,200 752,814 Orion Marine Group, Inc. (NON) 69,200 613,112 Consumer finance (1.2%) Encore Capital Group, Inc. (NON) 26,800 1,114,612 PRA Group, Inc. (NON) 18,800 1,021,216 Containers and packaging (0.5%) Berry Plastics Group, Inc. (NON) 25,965 939,673 Distributors (0.4%) Core-Mark Holding Co., Inc. 10,078 648,217 Diversified consumer services (0.6%) Carriage Services, Inc. (S) 48,300 1,152,921 Diversified financial services (0.2%) Gain Capital Holdings, Inc. (S) 33,200 324,364 Diversified telecommunication services (0.6%) Iridium Communications, Inc. (NON) (S) 103,400 1,004,014 Electric utilities (2.6%) Empire District Electric Co. (The) (S) 52,200 1,295,604 IDACORP, Inc. 14,100 886,467 PNM Resources, Inc. 49,000 1,430,800 Portland General Electric Co. (S) 24,800 919,832 Electronic equipment, instruments, and components (1.7%) Newport Corp. (NON) 52,700 1,004,462 Plexus Corp. (NON) 22,800 929,556 SYNNEX Corp. (S) 13,000 1,004,250 Energy equipment and services (0.1%) Tidewater, Inc. (S) 12,536 239,939 Food and staples retail (0.8%) SpartanNash Co. 43,340 1,367,810 Food products (0.3%) Sanderson Farms, Inc. (S) 7,300 581,445 Gas utilities (0.8%) Southwest Gas Corp. 24,131 1,403,700 Health-care equipment and supplies (0.7%) Alere, Inc. (NON) 27,100 1,325,190 Health-care providers and services (1.0%) Ensign Group, Inc. (The) 21,664 1,015,175 Providence Service Corp. (The) (NON) 15,600 828,672 Hotels, restaurants, and leisure (1.3%) ClubCorp Holdings, Inc. 41,590 805,182 Intrawest Resorts Holdings, Inc. (NON) 57,032 497,319 Marriott Vacations Worldwide Corp. 13,399 1,085,989 Household durables (0.6%) Installed Building Products, Inc. (NON) 52,463 1,141,595 Independent power and renewable electricity producers (0.6%) Dynegy, Inc. (NON) 34,300 1,078,049 Insurance (8.2%) Allied World Assurance Co. Holdings AG 38,200 1,543,280 American Financial Group, Inc. 19,243 1,234,438 AMERISAFE, Inc. 18,800 869,500 Endurance Specialty Holdings, Ltd. 13,600 831,504 Hanover Insurance Group, Inc. (The) 18,800 1,364,504 Maiden Holdings, Ltd. (Bermuda) (S) 89,200 1,322,836 National General Holdings Corp. 42,800 800,360 PartnerRe, Ltd. 14,200 1,623,486 Patriot National, Inc. (NON) 64,626 820,750 Reinsurance Group of America, Inc. Class A 18,673 1,740,137 Stancorp Financial Group 15,500 1,063,300 Validus Holdings, Ltd. 30,314 1,276,219 Internet software and services (1.7%) j2 Global, Inc. 18,900 1,241,352 Monster Worldwide, Inc. (NON) 116,700 739,878 Perficient, Inc. (NON) 53,400 1,104,846 IT Services (1.0%) Convergys Corp. 55,200 1,262,424 Global Cash Access Holdings, Inc. (NON) 74,500 567,690 Leisure products (0.7%) Smith & Wesson Holding Corp. (NON) (S) 94,200 1,199,166 Machinery (1.5%) Briggs & Stratton Corp. (S) 55,500 1,139,970 Navistar International Corp. (NON) 17,670 521,265 Oshkosh Corp. 20,200 985,558 Media (1.3%) Live Nation Entertainment, Inc. (NON) 27,800 701,394 Madison Square Garden Co. (The) Class A (NON) 6,900 584,085 MDC Partners, Inc. Class A 36,750 1,041,863 Metals and mining (1.2%) AK Steel Holding Corp. (NON) 129,495 578,843 Century Aluminum Co. (NON) (S) 19,400 267,720 Globe Specialty Metals, Inc. 66,740 1,262,721 Multi-utilities (0.4%) Avista Corp. 22,831 780,364 Oil, gas, and consumable fuels (4.0%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 65,717 944,353 Bill Barrett Corp. (NON) 31,600 262,280 Callon Petroleum Co. (NON) 76,369 570,476 DHT Holdings, Inc. (Bermuda) 54,700 381,806 Energen Corp. 13,193 870,738 EP Energy Corp. Class A (NON) (S) 50,300 527,144 Gulfport Energy Corp. (NON) 12,300 564,693 Midstates Petroleum Co., Inc. (NON) (S) 99,800 84,830 Scorpio Tankers, Inc. 117,424 1,106,134 SM Energy Co. 12,901 666,724 Stone Energy Corp. (NON) 27,500 403,700 Teekay Tankers, Ltd. Class A (Bermuda) 79,600 456,904 Whiting Petroleum Corp. (NON) 7,739 239,135 Personal products (0.3%) Avon Products, Inc. 67,600 540,124 Pharmaceuticals (1.2%) Medicines Co. (The) (NON) 18,200 509,964 Pernix Therapeutics Holdings (NON) (S) 81,300 869,097 POZEN, Inc. (NON) (S) 99,000 764,280 Professional services (1.4%) Heidrick & Struggles International, Inc. 40,300 990,574 Kforce, Inc. 37,500 836,625 On Assignment, Inc. (NON) 14,900 571,713 Real estate investment trusts (REITs) (7.8%) AG Mortgage Investment Trust, Inc. 46,700 879,828 American Assets Trust, Inc. 21,820 944,370 CBL & Associates Properties, Inc. (S) 45,300 896,940 Cherry Hill Mortgage Investment Corp. 46,455 819,002 Colony Financial, Inc. (S) 41,700 1,080,864 Education Realty Trust, Inc. 18,101 640,413 EPR Properties (S) 14,800 888,444 Healthcare Trust of America, Inc. Class A 17,700 493,122 iStar Financial, Inc. (NON) 91,100 1,184,300 MFA Financial, Inc. 103,081 810,217 One Liberty Properties, Inc. 24,788 605,323 Piedmont Office Realty Trust, Inc. Class A 29,200 543,412 RAIT Financial Trust (S) 136,000 932,960 Summit Hotel Properties, Inc. 128,510 1,808,136 Two Harbors Investment Corp. 87,500 929,250 ZAIS Financial Corp. 23,400 417,456 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 22,125 734,771 Road and rail (1.2%) Quality Distribution, Inc. (NON) 92,373 954,213 Ryder System, Inc. 11,500 1,091,235 Semiconductors and semiconductor equipment (2.9%) Advanced Energy Industries, Inc. (NON) 42,000 1,077,720 Cypress Semiconductor Corp. (NON) 70,516 994,981 FormFactor, Inc. (NON) 101,900 903,853 Mattson Technology, Inc. (NON) 179,849 708,605 Pericom Semiconductor Corp. 22,700 351,169 Xcerra Corp. (NON) 121,900 1,083,691 Software (1.7%) AVG Technologies NV (Netherlands) (NON) 44,300 959,095 Glu Mobile, Inc. (NON) 108,000 541,080 Mentor Graphics Corp. 37,300 896,319 TiVo, Inc. (NON) 66,200 702,382 Specialty retail (1.1%) Ascena Retail Group, Inc. (NON) 41,100 596,361 Express, Inc. (NON) 31,900 527,307 Office Depot, Inc. (NON) 98,600 907,120 Technology hardware, storage, and peripherals (1.8%) BancTec, Inc. 144A CVR (F) 152,299 — Logitech International SA (Switzerland) (S) 72,000 946,800 QLogic Corp. (NON) 100,100 1,475,474 Quantum Corp. (NON) 509,100 814,560 Textiles, apparel, and luxury goods (0.5%) Steven Madden, Ltd. (NON) 21,700 824,600 Thrifts and mortgage finance (3.3%) Berkshire Hills Bancorp, Inc. 20,379 564,498 BofI Holding, Inc. (NON) (S) 7,400 688,496 Meta Financial Group, Inc. 25,694 1,020,823 NMI Holdings, Inc. Class A (NON) 85,500 640,395 Provident Financial Services, Inc. 69,300 1,292,445 United Financial Bancorp, Inc. 51,940 645,614 Walker & Dunlop, Inc. (NON) 61,221 1,085,448 Trading companies and distributors (1.9%) H&E Equipment Services, Inc. 41,200 1,029,588 Rush Enterprises, Inc. Class A (NON) 34,400 941,184 Stock Building Supply Holdings, Inc. (NON) 45,174 815,842 Titan Machinery, Inc. (NON) (S) 47,900 639,463 Total common stocks (cost $127,020,163) INVESTMENT COMPANIES (3.8%) (a) Shares Value American Capital, Ltd. (NON) 76,100 $1,125,519 Hercules Technology Growth Capital, Inc. (S) 83,684 1,128,060 Solar Capital, Ltd. 59,549 1,205,272 TCP Capital Corp. 72,981 1,169,156 TPG Specialty Lending, Inc. 61,100 1,051,531 TriplePoint Venture Growth BDC Corp. 78,299 1,104,799 Total investment companies (cost $6,665,147) SHORT-TERM INVESTMENTS (16.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 17,375,437 $17,375,437 Putnam Short Term Investment Fund 0.09% (AFF) 11,441,309 11,441,309 Total short-term investments (cost $28,816,746) TOTAL INVESTMENTS Total investments (cost $162,502,056) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $177,622,710. (b) The aggregate identified cost on a tax basis is $163,228,611, resulting in gross unrealized appreciation and depreciation of $38,076,563 and $5,542,800, respectively, or net unrealized appreciation of $32,533,763. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $11,989,552 $11,375,087 $11,923,330 $3,089 $11,441,309 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $17,375,437, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $16,844,578. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $15,156,115 $— $— Consumer staples 2,489,379 — — Energy 7,318,856 — — Financials 65,128,284 — — Health care 7,213,022 — — Industrials 24,723,592 — — Information technology 20,807,905 — —** Materials 8,525,308 — — Telecommunication services 1,004,014 — — Utilities 7,794,816 — — Total common stocks — — Investment companies 6,784,337 — — Short-term investments 11,441,309 17,375,437 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
